Exhibit 10.2 WASHINGTON PRIME GROUP EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT This Restricted Stock Unit Award Agreement (“ Agreement ”) made as of October 6, 2016 (the “ Award Date ”) among Washington Prime Group Inc., an Indiana corporation (the “ Company ”), its subsidiary, Washington Prime Group, L.P., an Indiana limited partnership and the entity through which the Company conducts substantially all of its operations (the “ Partnership ”), and the individual listed as participant on the signature page hereto (together with his or her successors and assigns, the “ Participant ”). Recitals A.
